 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   DORAYN MADNICK,                              CV 19-5069 PA (GJSx)

12                  Plaintiff,                    JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                  Defendant.
16
17
18          Pursuant to the Court’s September 13, 2019 Minute Order dismissing this action for
19   failure to state a claim,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without leave to amend.
22          IT IS SO ORDERED.
23
24   DATED: September 15, 2019                       _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
